              Case 20-03333-hb                       Doc 4           Filed 08/24/20 Entered 08/24/20 15:03:29                    Desc Main
                                                                      Document     Page 1 of 6
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re       Faith Cathedral Look Up and Live Ministries, Inc.                                                Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                  10,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $               See Attached
                                                                                                                           Engagement
                                                                                                                            Agreement
              [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
              fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 20-03333-hb                       Doc 4           Filed 08/24/20 Entered 08/24/20 15:03:29               Desc Main
                                                                      Document     Page 2 of 6
 In re       Faith Cathedral Look Up and Live Ministries, Inc.                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 23, 2020                                                            /s/ Robert Pohl
     Date                                                                       Robert Pohl
                                                                                Signature of Attorney
                                                                                Pohl, P.A.
                                                                                P.O. Box 27290
                                                                                Greenville, SC 29616
                                                                                864-233-6294 Fax: 864-558-5291
                                                                                Robert@POHLPA.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Case 20-03333-hb   Doc 4   Filed 08/24/20 Entered 08/24/20 15:03:29   Desc Main
                            Document     Page 3 of 6
Case 20-03333-hb   Doc 4   Filed 08/24/20 Entered 08/24/20 15:03:29   Desc Main
                            Document     Page 4 of 6
Case 20-03333-hb   Doc 4   Filed 08/24/20 Entered 08/24/20 15:03:29   Desc Main
                            Document     Page 5 of 6
Case 20-03333-hb   Doc 4   Filed 08/24/20 Entered 08/24/20 15:03:29   Desc Main
                            Document     Page 6 of 6
